                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 BARRY W. MATLOCK,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-1007-JD-MGG

 PORTER, et al.,


                     Defendants.

                                   OPINION AND ORDER

       Barry Wade Matlock, a prisoner without a lawyer, is proceeding on claims that

Sgt. Vernica Porter, Mr. Sonnenberg, Warden Sevier, Sgt. Collier, Sgt. Flakes, Lt. Yancey,

Sgt. Motshagen, Sgt. Franklin, Patrick Krueger, Rob Wright, and Sgt. Deu retaliated

against him for exercising his First Amendment rights; that Sgt. Deu and Officer Vallarie

failed to protect him on April 18, 2019, in violation of the Eighth Amendment; and that

Sgt. Espisito used excessive force against him on April 19, 2019, in violation of the Eighth

Amendment. (ECF 59.) The defendants have moved for summary judgment (ECF 95),

arguing that Matlock failed to exhaust his administrative remedies because he did not

complete the grievance process with respect to his claims.

       The defendants also provided Matlock with the summary judgment notice

required by N.D. Ind. L.R. 56-1 and a copy of both Federal Rule of Civil Procedure 56

and Local Rule 56-1. (ECF 97.) The notice informed Matlock of the importance of filing a

response. It advised that, unless he disputed the facts presented by the defendants, the
court could accept those facts as true. It further advised that a lack of response could

result in the dismissal of his case. Matlock filed a response (ECF 103), and the motion is

ripe for adjudication.

       The court must grant summary judgment when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine issue of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine issue of material

fact exists, the court must construe all facts in the light most favorable to the non-

moving party and draw all reasonable inferences in that party’s favor. Heft v. Moore, 351

F.3d 278, 282 (7th Cir. 2003).

       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available

administrative remedies prior to filing lawsuits in federal court. “[A] suit filed by a

prisoner before administrative remedies have been exhausted must be dismissed; the

district court lacks discretion to resolve the claim on the merits, even if the prisoner

exhausts intra-prison remedies before judgment.” Perez v. Wisconsin Dep’t of Corr., 182

F.3d 532, 535 (7th Cir. 1999). “Failure to exhaust is an affirmative defense that a

defendant has the burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

The Seventh Circuit has taken a “strict compliance approach to exhaustion.” Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006). “[A] prisoner who does not properly take

each step within the administrative process has failed to exhaust state remedies.” Pozo

v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002).


                                              2
       The grievance policy for the Indiana Department of Correction sets forth a three-

step grievance process. (ECF 96-1 at ¶ 15.) First, an inmate may file a formal grievance

once they have unsuccessfully attempted to resolve their grievance informally. (Id.) If an

inmate is dissatisfied with the grievance response, he may file a grievance appeal with

the Warden or his designee. (Id. at ¶ 20.) If unhappy with the response of the Warden or

his designee, an inmate may file an appeal with the Department Grievance Manager.

(Id. at ¶ 21.) Thus, to exhaust a grievance, an offender must attempt an informal

resolution, file a formal grievance, pursue an appeal with the Warden or his designee,

and pursue an appeal with the Department Grievance Manager. (Id. at ¶¶ 15-16.) The

IDOC’s policy further provides that, “[i]f an offender submits a grievance but alleges

that they do not receive either a receipt or a rejected [sic] from the Offender Grievance

Specialist within five (5) business days of submitting it, the offender shall notify the

Offender Grievance Specialist of that fact. The offender is required to retain a copy of

the notice sent to the Offender Grievance Specialist.” (Id. at 29; ECF 96-2 at 9.)

       According to the grievance records, the IDOC logged and accepted three

grievances filed by Matlock during the relevant time-frame. (ECF 96-1 at ¶¶ 31-32; ECF

96-3.) Matlock filed a formal grievance (grievance # 105461) on February 8, 2019,

regarding the need for medication to treat his acid reflex. (ECF 96-4 at 4.) Matlock filed a

formal grievance (grievance # 105923) on January 29, 2019, regarding water quality at

the Westville Correctional Facility. (Id. at 22.) And, Matlock filed a formal grievance

(grievance # 106895) on April 12, 2019, regarding the presence of rodents. (Id. at 39.)




                                              3
Thus, none of the logged and accepted grievances addressed the claims that Matlock is

proceeding on in this case. (ECF 96-1 at ¶ 34.)

        Matlock also submitted numerous grievances that were not logged and accepted

but were instead returned to him. (ECF 96-5.) None of the grievances that were returned

to Matlock addressed the claims that he is proceeding on in this case either. (Id.) Thus,

the official grievance record indicates that Matlock did not exhaust his administrative

remedies. This conclusion is consistent with Matlock’s assertions in each of the

complaints filed in this case, in which he conceded that he did not exhaust his

administrative remedies.1 (ECF 4, ECF 21, ECF 23, ECF 40, ECF 50.)

        Nonetheless, Matlock now asserts that he submitted grievances related to this

case on five separate occasions: November 5, 2018, January 10, 2019, February 7, 2019,

March 15, 2019, and April 19, 2019. (ECF 85.) Matlock has not provided copies of these

grievances, and he has not described the nature of the grievances. Matlock further

asserts that he received no response to these grievances. Based on this assertion,

Matlock urges this court to find that the grievances system was made unavailable to

him.

        Unfortunately for Matlock, if a grievance is not responded to within five days,

the IDOC’s policy requires that he take further action. Namely, he must notify the

Offender Grievance Specialist that he did not receive a response to his grievance and



         1 In his initial complaint, Matlock conceded that he did not file a grievance because he had been

advised that the process took too long, and he was in imminent danger. (ECF 4 at 7.) The IDOC grievance
policy has special procedures for emergency grievances that require a response within one day. (ECF 96-2
at 4.) Each of Matlock’s next four complaints indicated that he did not file a grievance because he was
amending an earlier complaint. (ECF 21 at 7; ECF 23 at 7; ECF 40 at 7; ECF 50 at 7.)


                                                    4
retain a copy of that notice. (ECF 96-1 at ¶ 29; ECF 96-2 at 9.) Matlock, however, has not

presented any evidence that he notified the Officer Grievance Specialist that he did not

receive a response to his grievances dated November 5, 2018, January 10, 2019, February

7, 2019, March 15, 2019, or April 19, 2019. Matlock identified John Harvil as the

Grievance Specialist in an earlier complaint (ECF 40), and he does assert that he wrote

Harvil, among others, about his inability to file grievances. (ECF 85.) Matlock does not,

however, specifically assert that he notified Harvil that he filed any of the five

grievances he now identifies as pertaining to this suit, or that he alerted Harvil that five

days had passed without him receiving a response to those grievances. (Id.)

Furthermore, under the policy, Matlock should have retained a copy of any notice. (ECF

96-2 at 9.)

        Here, the record demonstrates that, during the relevant time period, properly

completed grievances received from Matlock addressing a variety of issues were

accepted and logged. Other grievances that were not properly completed were returned

to Matlock, along with a return of grievance form explaining why the grievances was

not accepted and logged. Even setting aside Matlock’s statement to the contrary and

accepting as true for purposes of this motion that Matlock did file grievances

addressing the claims raised in this lawsuit, he cannot demonstrate that he exhausted

his administrative remedies because he cannot demonstrate that he notified the

Grievance Specialist that he did not receive a response within five days.2


2Furthermore, Matlock was required to exhausted before he initiated this suit. See Perez v. Wisconsin Dep’t
of Corr., 182 F.3d 532, 535 (7th Cir. 1999). Only one of the dates that Matlock points to was prior to
initiating this lawsuit.


                                                    5
       After reviewing the record, the court concludes that the undisputed evidence

demonstrates that Matlock did not exhaust his available administrative remedies with

respect to his claims for monetary damages. This leaves only one claim pending:

Matlock’s claim against Sgt. Vernica Porter, Mr. Sonnenberg, Warden Sevier, Sgt.

Collier, Sgt. Flakes, Lt. Yancey, Sgt. Motshagen, Sgt. Franklin, Patrick Krueger, Rob

Wright, Sgt. Deu for injunctive relief to cease retaliating against him for exercising his

First Amendment rights. The defendants previously filed a motion to dismiss Matlock’s

injunctive relief claim, and this court dismissed Matlock’s Eighth Amendment claim

seeking injunctive relief against Warden Sevier as moot, because Matlock is no longer in

Warden Sevier’s custody. (ECF 104.) The memorandum in support of the motion to

dismiss argued that there was no longer any case or controversy as to Warden Galipeau

because Matlock was no longer in his custody. (ECF 94 at 5.) Thus, the court’s order did

not address Matlock’s injunctive relief claim against Sgt. Vernica Porter, Mr.

Sonnenberg, Warden Sevier, Sgt. Collier, Sgt. Flakes, Lt. Yancey, Sgt. Motshagen, Sgt.

Franklin, Patrick Krueger, Rob Wright, Sgt. Deu. However, this claim is also moot, and

it too must be dismissed. See Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996)(“If a

prisoner is transferred to another prison, his request for injunctive relief against officials

of the first prison is moot unless he can demonstrate that he is likely to be

retransferred.”).

       Lastly, the defendants have filed a motion for sanctions arguing that because

Matlock offered contradictory statements regarding exhaustion in his complaints and

his affidavit, his case should be dismissed, the dismissal should count as a strike, and he


                                              6
should be assessed fees and costs. This case will be dismissed pursuant to the summary

judgment motion, and no further sanctions are warranted under the facts presented

here. Accordingly, the motion for sanctions will be denied.

       For these reasons, the court:

       (1) GRANTS the Defendants’ Motion for Summary Judgment (ECF 95);

       (2) DISMISSES AS MOOT Barry W. Matlock’s claim against Sgt. Vernica Porter,

Mr. Sonnenberg, Warden Sevier, Sgt. Collier, Sgt. Flakes, Lt. Yancey, Sgt. Motshagen,

Sgt. Franklin, Patrick Krueger, Rob Wright, Sgt. Deu for injunctive relief to cease

retaliating against him for exercising his First Amendment rights;

       (3) DENIES the Defendants’ Motion for Sanctions (ECF 98); and

       (4) DIRECTS the clerk to enter judgment in favor of the defendants and to close

this case.

       SO ORDERED on December 2, 2019


                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             7
